DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 15, 16, 19, 22, 23, 26, 29, 30, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9, 11, 13, 14 of U.S. Patent No. 10367761 (hereinafter US Pat. 761). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 15 of the instant application, claim 2 of US Pat. 761 shows:
Application
US Pat. 761
15: A device comprising processing circuitry and storage, the processing circuitry coupled to the storage, the device being a second device, the processing circuitry configured to: 

identify a data path setup request frame received from a first device, wherein the data path setup request frame comprises a first device capability attribute corresponding to the first device that includes a channel switch time (CST) parameter; 



identify an availability window in the first capability attribute or the second capability attribute; establish a communication with the first device on a channel using the availability window; 

determine to wait at least for a duration specified by the CST parameter; and cause to send data to the first device over the second channel, within the availability window, and after waiting at least for the duration specified by the CST parameter.




receive a data path setup request frame from a second device, wherein the data path setup request frame comprises a first device capability attribute that includes a channel switch time (CST) parameter; 






 cause to establish a first communication with the second device on a first channel; cause to establish a second communication with the second device on a second channel at a first time; 


cause to wait at least for a duration specified by the CST parameter; and cause to send data to the second device over the first channel or the second channel based at least in part on the CST parameter

2: The device of claim 1, wherein the memory and processing circuitry that cause to establish a communication with the second device on a second channel at a first time further comprise using at least an availability window (corresponds to the availability limitations of claim 15 of the instant application). 



Regarding claim 16 of the instant application, claim 3 of US Pat. 761 shows:
Application
US Pat. 761
16:  The device of claim 15, wherein the CST parameter is a maximum CST.
   3: The device of claim 1, wherein the memory and processing circuitry further comprise instructions to determine the CST parameter as a maximum value of the first device capability attribute and the second device capability attribute.


Regarding claim 19 of the instant application, claim 5 of US Pat. 761 shows:

US Pat. 761
19: The device of claim 15, wherein data sent to the second device over the second channel is a first data transmission that is preceded by a random backoff time (RBT).
   5: The device of claim 1, wherein the memory and processing circuitry further comprise instructions to cause the device to wait for a duration specified by a random backoff time (RBT) before the causing to send data to the second device.


Regarding claim 22 of the instant application, claim 8 of US Pat. 761 shows:
Application
US Pat. 761
22: A non-transitory computer-readable medium storing computer-executable instructions which, when executed by one or more processors result in performing operations comprising:

 identifying a data path setup request frame received from a first device, wherein the data path setup request frame comprises a first device capability attribute corresponding to the first device that includes a channel switch time (CST) parameter;

 causing to send a data path setup response frame, wherein the data path setup response frame comprises a second device capability attribute that includes the CST parameter; identifying an availability window in the first capability attribute or the second capability attribute; 


establishing a communication with the first device on a channel using the availability window; determining to wait at least for a duration specified by the CST parameter; 

and causing to send data to the first device over the second channel, within the availability window, and after waiting at least for the duration specified by the CST parameter.
  8: A non-transitory computer-readable medium storing computer-executable instructions which, when executed by one or more processors result in performing operations comprising: 

causing to send, by a first device, a data path setup request frame to a second device, wherein the data path setup request frame comprises a first device capability attribute that includes a channel switch time (CST) parameter;

 receiving a data path setup response frame, wherein the data path setup response frame comprises a second device capability attribute that includes the channel switch time (CST) parameter; causing to establish, by the first device, a first communication with the second device on a first channel;

 causing to establish, by the first device, a second communication with the second device on a second channel at a first time; causing to wait, by the first device, at least for a duration specified by the CST parameter; 

and receiving data from the first device over the first channel or the second channel based at least in part on the CST parameter. 


Regarding claim 23 of the instant application, claim 9 of US Pat. 761 shows:
Application
US Pat. 761
23:  The non-transitory computer-readable medium of claim 22, wherein the CST parameter is a maximum CST.
   9: The non-transitory computer-readable medium of claim 8, wherein the CST parameter is a maximum value of the first device capability attribute and the second device capability attribute.


Regarding claim 26 of the instant application, claim 11 of US Pat. 761 shows:
Application
US Pat. 761
26: The non-transitory computer-readable medium of claim 22, wherein data sent to the second device over the second channel is a first data transmission that is preceded by a random backoff time (RBT).
   11: The non-transitory computer-readable medium of claim 8, wherein the computer-executable instructions further comprise instructions causing the first device to wait for a duration specified by a random backoff time (RBT) before the data is received.


Regarding claim 29 of the instant application, claim 13 of US Pat. 761 shows:
Application
US Pat. 761
29: A method comprising:

 identifying a data path setup request frame received from a first device, wherein the data path setup request frame comprises a first device capability attribute corresponding to the first device that includes a channel switch time (CST) parameter;

 causing to send a data path setup response frame, wherein the data path setup response frame comprises a second device capability attribute that includes the CST parameter; identifying an availability window in the first capability attribute or the second capability attribute; 


establishing a communication with the first device on a channel using the availability window; determining to wait at least for a duration specified by the CST parameter; 


and causing to send data to the first device over the second channel, within the availability window, and after waiting at least for the duration specified by the CST parameter.


 receiving, by a first device, a data path setup request frame from a second device wherein the data path setup request frame comprises a first device capability attribute that includes a channel switch time (CST);


 causing to send a data path setup response frame, wherein the data path setup response frame comprises a second device capability attribute that includes the CST parameter; causing to establish, by the first device, a first communication with the second device on a first channel; 


causing to establish, by the first device, a second communication with the second device on a second channel at a first time; causing to wait, by the first device, at least for a duration specified by the CST parameter; 

and causing to send, by the first device, data to the second device over the first channel or the second channel based at least in part on the CST parameter. 


Regarding claim 30 of the instant application, claim 14 of US Pat. 761 shows:
Application
US Pat. 761
30:  The method of claim 29, wherein the CST parameter is a maximum CST.
   14: The method of claim 13, further comprising determining the CST parameter as a maximum value of the first device capability attribute and the second device capability attribute.






Claims 17, 24, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9, 11, 13, 14 of U.S. Patent No. 10367761 (hereinafter US Pat. 761) in view of Panta et al. (US 20110176465 A1).

For claim 17, US Pat. 761 does not disclose wherein the CST parameter is expressed in units of microseconds.



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of US Pat. 761 by using the above recited features, as taught by Panta, in order to provide energy efficiency, robustness against interference, and/or high throughput in sensor / battery operated device networks. (see Panta para. 0039).


Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 17.

Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
 




Claims 18, 25, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9, 11, 13, 14 of U.S. Patent No. 10367761 (hereinafter US Pat. 761) in view of Gossain et al. (US 20100103850 A1).


For claim 18, US Pat. 761 does not disclose wherein a size of a field indicating the CST parameter is 2 octets.

In analogous art, Gossain discloses wherein a size of a field indicating the CST parameter is 2 octets. (see fig. 5; Channel Switch duration or start count; para. 0038; either Channel Switch duration or start count (“CST parameter”) in the message have a size of 2 octets).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of US Pat. 761 by using the above recited features, as taught by Gossain, in order to provide a method and apparatus to select a channel in a wireless communication system to facilitate a smooth channel switch operation (see Gossain para. 0039)


Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 18.

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
 




Claims 20, 21, 27, 28, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 9, 11, 13, 14 of U.S. Patent No. 10367761 (hereinafter US Pat. 761) in view of Kasslin et al. (US 20160353269 A1).

	


In analogous art, Kasslin discloses wherein the processing circuitry (see para. 0029; processor) is further configured to cause to send a service discovery frame in a discovery window (see para. 0181-183, 0440; service discovery frame is transmitted during a discovery window to wireless terminal).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of US Pat. 761 by using the above recited features, as taught by Kasslin, in order to provide a short-range wireless devices with an awareness about the local network environment, which provides the benefit of extending business and social networking by enabling users to share local contextual data in a peer-to-peer fashion by using their mobile wireless devices (see Kasslin para. 0005).


		
For claim 21, US Pat. 761 does not disclose wherein the processing circuitry is further configured to cause to send a synchronization frame to the second device.

In analogous art, Kasslin discloses wherein the processing circuitry (see para. 0029; processor) is further configured to cause to send a synchronization frame (see para. 0202; 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of US Pat. 761 by using the above recited features, as taught by Kasslin, in order to provide a short-range wireless devices with an awareness about the local network environment, which provides the benefit of extending business and social networking by enabling users to share local contextual data in a peer-to-peer fashion by using their mobile wireless devices (see Kasslin para. 0005).



Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 20.

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 21.

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 20.


Claims 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. 10367761 (hereinafter US Pat. 761) in view of Kim et al. (US 20180146478 A1).

For claim 33, US Pat. 761 does not disclose wherein data sent to the second device over the second channel is a first data transmission that is preceded by a random backoff time (RBT).

In analogous art, Kim discloses wherein data sent to the second device over the second channel is a first data transmission that is preceded by a random backoff time (RBT) (see para. 0366; node first transmission after a random backoff time are packets (“data”) over a radio channel (“second channel”) to a receiving node(s) (“second device”) as in para. 0339, 0479).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of US Pat. 761 by using the above recited features, as taught by Kim, in order to provide a more developed mobile communication system, which can handle explosive data traffic, an epochal increase of transmission rate per user and accommodate a large number of connection devices, very low end-to-end latency, and high energy efficiency (see Kim para. 0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Lee; Eunjong et al.	US 20160007247 A1	METHOD FOR PERFORMING CHANNEL SWITCH IN NETWORK CONVERGING PLURALITY OF COMMUNICATION SYSTEMS AND APPARATUS FOR SAME
Vijay; Ravi Kiran Holur et al.	US 20150381552 A1	PERSONALIZED DELIVERY TIME OPTIMIZATION
Mahata; Sushil K. et al.	US 20150080294 A1	METHODS FOR PROMOTING LIPOLYSIS AND OXIDATION IN LIVER AND ADIPOSE TISSUE USING CATESTATIN
Wentink; Maarten Menzo et al.	US 20120314614 A1	METHODS AND APPARATUS FOR SWITCHING BETWEEN A BASE CHANNEL AND A 60 GHZ CHANNEL
Utsunomiya; Yoriko et al.	US 20060114928 A1	Wireless communication apparatus and wireless communication method
Chitrapu, Prabhakar R. et al.	US 20050180315 A1	Orthogonal frequency division multiplexing (OFDM) method and apparatus for protecting and authenticating wirelessly transmitted digital information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413